Citation Nr: 1743781	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as being secondary to or aggravated by a service-connected disorder (tinnitus and/or posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a bilateral foot disability. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active duty service from January 1991 to April 1991. He also had service in the West Virginia National Guard from August 1986 to August 1992, which included various periods of active duty, active duty for training and inactive duty for training.  His National Guard service also included a period of active duty for training from August 1985 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran attempted to appoint a service representative in December 2011 and January 2014.  However, there are no valid, signed VA Forms 21-22 of record.  As such, the Veteran is not represented in his claims before the Board at this time.

In July 2015, the Board remanded the issues noted on the front page of this action to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional service and medical records and information.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since July 2015, the Board finds there has been substantial compliance with its remand instructions.  In this regard, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the record indicates that the AOJ contacted the appropriate service agencies to obtain the Veteran's missing reserve and National Guard records.  The AOJ also had the Veteran undergo additional medical testing.  Thereafter, a supplemental statement of the case was issued.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its July 2015 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016). 


FINDINGS OF FACTS

1.  The Veteran was not diagnosed with and he was not treated for sleep apnea, a bilateral shoulder disability, and a bilateral foot disorder while he was on active duty.

2.  Although the Veteran has been diagnosed as currently suffering from sleep apnea, medical evidence etiologically linking this condition with his military service or secondary to a service-connected disorder, such as tinnitus or posttraumatic stress disorder, has not been presented.

3.  The Veteran claims that he now suffers from pain in the shoulders and the tingling in the feet.  However, he has not been diagnosed as actually having a ratable disability of the shoulders or feet. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as being secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has come before the VA asking that service connection be granted for sleep apnea, a bilateral shoulder disability, and a bilateral foot disorder.  The RO has denied his claim for benefits and the Veteran has appealed to the Board for review.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant, or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for various disorders.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain. VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the Veteran was provided with a duty to assist type letter, and then provided additional information by the agency of original jurisdiction after the Board remanded his claim.  The Veteran has been informed of the VA's duty to notify and assist the Veteran.  The Board concludes that VA's duties to notify and assist the Veteran under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the Veteran's service medical records and all available, identified, and requested service and post-service medical records.  The Board also notes that in full compliance with the Board's Remand instructions VA obtained an opinion concerning the etiology and existence of the Veteran's claimed disorders, which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In November 2015, the Veteran underwent miscellaneous medical examinations with respect to the disabilities now on appeal.  The examiner reviewed the Veteran's medical history, his service treatment records, and his available post service medical records.  Upon completion of that review, the examiner rendered an opinion consistent with the evidence of record.  Therefore, the Board concludes that the VA opinion and file review were both adequate for adjudication purposes and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the RO and the AOJ offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  Also, the Board notes that the Veteran has submitted documents in conjunction with his claim for benefits. 

In summary, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence that could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of diabetes mellitus is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2016). 

Generally, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Initially, the Board acknowledges that the Veteran is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he/she is competent to report his/her that he has had neck pain and discomfort since service but, as a layman, however, he/she is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2016).  Therefore, his/her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2016).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. ??

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Sleep Apnea

The Veteran has come before the VA asking that service connection be awarded for sleep apnea.  It has been averred that while he may not have suffered from sleep apnea while he was on active duty, he maintains that the sleep apnea is secondary to his service-connected PTSD with alcohol dependence.  

A review of the Veteran's service medical treatment records fail to show that while the Veteran was on active duty or performing active duty for training while in the National Guard that he was diagnosed as suffering from sleep apnea or the prodromas of sleep apnea.  Also, there is no medical evidence showing that the Veteran experienced any type of sleep apnea within one year of his discharge from active duty.  

The record reflects that the Veteran underwent a VA examination in November 2015.  Said examination was done after being requested by the Board so that information could be obtained concerning the etiology of the diagnosed sleep apnea.  The examiner reviewed the Veteran's service medical records and his post-service medical records, and then examined the Veteran.  Upon completion of the examination, the examiner concluded that the Veteran's disorder was not related to or caused by service.

An additional opinion was obtained by VA in March 2017.  The reviewer was asked to address the Veteran's contentions and to proffer an opinion concerning whether the current disorder was related to or caused by service or related to or caused by or aggravated by a service-connected disorder.  The examiner noted that the Veteran's credible statements concerning his beliefs involving the etiology of the disorder were used in formulating the opinion.  Nevertheless, the reviewer found that the disorder was not related to service, it was not secondary to a service-connected disorder such as tinnitus or PTSD, and it was not aggravated by a service-connected disorder.  The reviewer further concluded that the sleep apnea disorder was not secondary to alcohol or drug usage even if that drug and alcohol usage was caused by his PTSD.  

The reviewer expanded her discussion and she opined that the sleep apnea was more likely due to a change in the Veteran's weight along with his age.  She also wrote that the medical records were negative for complaints, diagnosis, treatment, injury and/or events related to sleep apnea and/or any signs and/or symptoms related to the pathophysiologic nature of obstructive sleep disturbance.  Therefore, it was less likely than not that the Veteran's claimed sleep apnea related to and/or aggravated by military service because of the lack of objective, somnolencally-based, clinical evidence to support the etiology and pathophysiologic change in the mechanism for sleep associated with the autonomic nervous system. 

Also, the reviewer indicated that the etiology and nature of sleep apnea syndromes are due to the dysfunction of the autonomic nerve system resulting in changes of the respiratory breathing pattern. However, the Department of Veterans Affairs, mental health, hypopnea and medical literature lacks supportive medically-based, clinical evidence to support a nexus between sleep apnea, to include as sleep disturbance and nightmares, tinnitus, and PTSD.  Therefore, it was less likely that the Veteran's claimed obstructive sleep apnea, to include nightmares and sleep disturbance, relates to, nexus of and/or aggravated by his service connected PTSD or tinnitus because of the lack of any, objective, medically-based, clinical evidence to support an etiologic, pathophysiologic and/or clinical relationship between sleep apnea and the service-connected disorders.  

The Board would point out that besides the statements provided by the Veteran, the post-service medical records do not contain a medical opinion linking the current disorder with the Veteran's military service or any incident therein or as being secondary to or aggravated by a service-connected disorder. 

The Board acknowledges that the Veteran now suffers from sleep apnea.  Yet, the Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 29, 43 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."   , 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).

As noted, the only medical opinions of record were provided by a VA examiner and a VA doctor reviewer.  In those opinions, the providers concluded that the Veteran's current disorder was not caused by his military service or secondary to a service-connected disability.  Neither of these opinions was equivocal or speculative.  The reviewers report, more so than the examination report of November 2015, clearly discussed the issue now before the Board.  The medical examiner was thorough in his review of all of the medical evidence of record and clearly explained the sequence of lack of medical causation in his opinion.  In other words, the Board believes that the VA health care providers provided sound reasoning in his analysis of the situation.  The VA health care providers reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.

Here, medical experts have fairly considered all the evidence and their opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's and reviewers opinions on which it bases its determination that service connection, to include as being secondary to or aggravated by a service-connected disorder, is not warranted.  In other words, the Board attaches the most significant probative value to the opinions of the VA medical experts as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With respect to the Veteran's claim and the statements made by him concerning the etiology of his current disorder, the Board would point out that he has merely made the statements in support of his claim.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the Veteran's conclusions.  The Board finds that the generalized statements provided by the Veteran are too general and vague in nature to provide, alone, the necessary evidence to show that the Veteran now has a disability that resulted from his active service or a service-connected disorder or that the disorder was the result of his service-connected disorders. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the VA examiner and VA reviewer.  

As to the Veteran's assertions, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. at 303, the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d at 1372, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board does not doubt the sincerity of the Veteran when he reported his beliefs that his sleep apnea was were caused by his military service or secondary to or aggravated by a service-connected disorder.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  Without the medical expertise, the Veteran can competently attest to simple medical observations and symptomatology.  However, his testimony or lay assertions with respect to complex medical opinions such as the etiology of his sleep apnea could not be considered to be competent for service connection purposes.

Hence, based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with sleep apnea, the weight of the medical evidence is against a finding that this disorder is related to his military service, a service-connected disorder, or secondary to PTSD or tinnitus, or aggravated by the service-connected disorders.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Shoulder Disorder and Bilateral Foot Disability

The Veteran also claims that he now suffers from disabilities of the shoulders and feet.  With respect to the shoulders, the Veteran has asserted that he, on occasion, has discomfort or pain with restrictions in motion, in both shoulders.  He also avers that he sometimes experiences tingling or neuropathy in the feet.  He has also, however, admitted that these symptoms are not always present.  

As reported previously, the Veteran underwent a VA examination in November 2015 in order to confirm the presence of disabilities of the shoulders and feet.  If said conditions were found, the examiner was asked to express an opinion concerning the etiology of said disorders.  Notwithstanding, disabilities affecting the shoulders and feet were not found or diagnosed.  That is, while the Veteran may have, over the years, experienced various symptoms that would suggest a chronic disability of either the shoulders or feet, when examined, such a permanent, chronic disorder was not found in either the shoulders or feet.  

This lack of a diagnosis of a disorder of either the shoulders or feet corresponds to the Veteran's service medical records which also do not show treatment for or findings that would suggest or insinuate that the Veteran suffered from a permanent shoulder or foot disorder while on active duty or performing his duties in the National Guard.  Those same records do not show any prodromas or early manifestations of disabilities of the shoulders or feet, and the discharge physicals have never noted either condition.

Given the above evidence, the Board finds that service connection is not warranted for a bilateral shoulder disorder or a bilateral foot disability.  The Veteran has not submitted any competent clinical evidence showing a current disability of either the feet or shoulders.  As the medical evidence does not indicate a current ratable disorder, the Board does not even reach the question of whether the claimed disorder is related to the Veteran's military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  Thus, as the Veteran has not demonstrated a current diagnosis and service connection must regrettably be denied. 


ORDER

Entitlement to service connection for sleep apnea to include as being secondary to or aggravated by a service-connected disorder (tinnitus and/or posttraumatic stress disorder (PTSD)) is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.

Entitlement to service connection for a bilateral foot disability is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


